Citation Nr: 0200946	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-06 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a prostate 
disorder, claimed as secondary to service-connected post-
operative right ureteral junction obstruction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
December 1965 to February 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the veteran's claim of 
entitlement to service connection for a back disorder, as not 
well grounded; and denied service connection for a prostate 
disorder, on the basis that it was not secondary to his 
service-connected post-operative right ureteral junction 
obstruction.  In May 2001 the veteran filed a timely notice 
of disagreement, and the RO subsequently issued a statement 
of the case (SOC) in June 2001.  In July 2001 the veteran 
perfected his appeal.  A supplemental statement of the case 
(SSOC) was issued later in July 2001, and the issues were 
eventually certified to the Board in November 2001.

The Board notes that, in his July 2001 substantive appeal, 
the veteran requested a Travel Board hearing before a Member 
of the Board at the local RO, and, on an attachment thereto, 
he requested a hearing before a Decision Review Officer at 
the RO.  However, in a statement received in November 2001, 
he withdrew his request for a hearing, and asked that his 
case be sent to the Board.


REMAND

On a VA Form 21-4138 (Statement in Support of Claim) filed 
with the RO in August 2000, the veteran indicated that he 
wished to "reopen" his claim of entitlement to service 
connection for a back disorder.  The RO has treated this as 
an original claim, and the Board concludes, for the following 
reasons, that the RO was correct in so doing.


Review of the claims file discloses that, in his original VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), filed in August 1969, the veteran claimed, among 
other things, service connection for a kidney disorder, 
noting that he had complained of back aches in service.  He 
also described treatment in service for back aches (again 
ascribed to a kidney problem).  In a rating decision dated in 
September 1969, the RO concluded that the veteran's claimed 
back pain was a manifestation of a kidney disorder for which 
he was then being granted service connection and awarded 
disability compensation, and therefore no separate evaluation 
was done for back pain.  Thus, the veteran's current claim, 
to the extent it is based upon a back disability separate 
from his kidney disorder, is an original claim for service 
connection.

On his August 2000 Statement in Support of Claim, the veteran 
also claimed entitlement to service connection for a prostate 
disorder, claimed as secondary to his service-connected 
kidney disability.  

After receiving the veteran's statement, the RO requested 
that he submit medical evidence in support of his claims, in 
a letter dated in August 2000.  The veteran did not respond 
to the RO's letter.  In October 2000, the RO again wrote to 
the veteran to advise him that, since he had not responded to 
the request for information in support of his claim, the RO 
would proceed to a decision.  Then, in a rating decision 
later that month, the claims were denied.  The back claim was 
denied on the basis that it was not a well grounded claim, 
and the prostate claim was denied on the basis that the 
disorder was not shown to be related to his service-connected 
kidney disorder.  The veteran was so notified by letter in 
October 2000.

Shortly thereafter, in November 2000, the President signed 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute also revised former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The RO sent the veteran a detailed letter in March 2001, 
noting the new procedures arising from the new law, and 
advising that the back claim would be reviewed because it had 
been denied as not well grounded before enactment of the 
VCAA.  The veteran was requested to submit evidence which 
would support his claim that he incurred a back disability in 
service which has existed from then until the present time.  
He was further advised that, if he were unable to secure the 
evidence on his own, VA would attempt to secure it for him if 
he would sufficiently identify the source and provide proper 
authorization for VA to obtain it.

The veteran did not reply to the RO's VCAA development 
letter, but instead filed a VA Form 21-4138 which constituted 
a notice of disagreement as to both the back and prostate 
claims.  He was provided an SOC in June 2001.  As to the back 
matter, the SOC contained a recitation of the well-grounded 
claim law, with a proviso that that issue would be 
readjudicated under the VCAA.

Later that month, a rating decision was issued as to the back 
claim.  The RO again noted that the veteran had not responded 
to the post-VCAA request for supportive evidence.  The claim 
was denied on the merits, on the basis that there is no back 
disorder shown now, and there was no evidence of a back 
disorder in service.


After being so notified, the veteran filed his substantive 
appeal, in July 2001.  Therein, he stated, "I was treated 
these cond[itions] at the Salt Lake City VA Hospital from 
1971-2001.  These records need to be requested."  Later 
that month, he was furnished an SSOC addressing both his 
claims on the merits, noting that additional development had 
been attempted under the VCAA but the veteran had provided no 
new evidence in support of his claim.

Applicable laws and regulations provide that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  Under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" 
disability when: (1) a chronic disease manifests itself and 
is identified as such in service (or within a presumptive 
period under 38 C.F.R. § 3.307) and the veteran has the same 
condition at present; or (2) a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

Notwithstanding the lack of evidence of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the currently claimed disability was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  In addition, VA has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See 38 U.S.C. § 5103A(b) (West 1991 
& Supp. 2001).  The veteran has contended, in a very general 
fashion, that he received treatment for his claimed back and 
prostate conditions at the Salt Lake City VA Medical Center 
(VAMC).  He has alleged no treatment by any other medical 
facility or personnel.  The RO does not appear to have 
requested records from the VAMC in the context of the present 
claims (although the Board notes that the file already 
contains a number of such records obtained in earlier 
claims).  In fact, in the July 2001 SSOC, the RO stated, 
"Before 30 years of records are requested, [the veteran] 
needs to tell us at the minimum whether the VA treatment 
records contain records of treatment for a prostate 
disorder."

It is certainly understandable that the RO was concerned that 
an open-ended search through 30 years of VA medical records 
would be burdensome.  Moreover, it is obvious, from the 
chronology of this claim and appeal, that the RO made a 
strong effort to advise the veteran of his options under the 
VCAA, and the veteran has not been helpful in identifying 
medical evidence which might support his claims for service 
connection of either a back or a prostate disorder.  
Nevertheless, the Board finds the above statement in the SSOC 
to be potentially contrary to VA's long recognized duty to 
assist the veteran in developing evidence pertinent to his 
claim, the recently enacted VCAA, and its implementing 
regulations.  More specifically, the Board finds that, in the 
absence of the records of treatment alleged to have been 
received by the veteran, the record is inadequate upon which 
to base a decision and a remand is required.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Given that the requirement 
of a well-grounded claim has been repealed, given that it 
appears the veteran has received medical care from only VA 
since he left active service, and given that he alleges the 
VA records will bolster his claims, we believe it would be 
inappropriate for us to go forward to a final decision 
without further development of VA records.

As noted above, the VCAA requires VA to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C. § 5103A(b) 
(West 1991 & Supp. 2001).  In accordance with these 
provisions, the Board finds that a remand of this case is 
warranted, so the RO can ensure that all available VA 
treatment records are obtained.  See also Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that VA treatment records are considered to 
be constructively contained in the claims folder and must be 
obtained before a final decision is rendered).

We recognize that the post-service medical records may not 
suffice to connect the claimed back disorder to service, and 
that it appears the first treatment for a back disorder 
occurred after service.  Nevertheless, in view of the fact 
that the veteran has alleged back trouble dating back near 
the time of his service separation, and since it is possible 
that a treating or examining physician may have opined, in 
the records, as to the origin/etiology of any back disorder 
observed, the Board is of the opinion that this additional 
development will be useful in adjudicating the claim.


The Board does believe, however, that it is appropriate to 
caution the veteran as to his own responsibilities in this 
matter.  The Court has held that "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
Board expects the veteran to cooperate in the development of 
evidence pertinent to this case.  In our view, a simple 
statement by the veteran that he received treatment over a 
30-year period, without more specific dates, is not very 
helpful, especially when it is clear, from evidence already 
in the claims file, that he has received considerable 
treatment for disorders which are not in issue in this 
appeal.

In view of the foregoing, the matter on appeal is REMANDED 
for the following action:

1.  The RO should again contact the 
veteran, and ask him to specify, to the 
greatest extent feasible, when and where 
he has been treated for his claimed back 
disorder and/or prostate disorder.  With 
regard to VA medical care providers, the 
RO should request such records as are 
identified by the veteran.  If any non-VA 
medical care providers have treated him 
for either condition, he should identify 
them and provide written authorization for 
VA to obtain such records.  After securing 
any necessary releases, the RO should 
obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  The RO should 
notify the veteran if identified records 
are unavailable.



2.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that the medical evidence is adequate to 
evaluate the veteran's claims for service 
connection.  In this context, a 
determination should be made as to whether 
a VA examination is needed to address the 
cause and/or etiology of the claimed 
conditions.  After any indicated 
corrective or developmental action has 
been completed, the RO should again review 
the record and readjudicate the veteran's 
claims.

3.  If the benefits sought on appeal 
remain denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2001).



